Citation Nr: 0728619	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-40 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability and if so, whether the claim may be granted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral knee disabilities and if so, whether the claim may 
be granted.  

3.  Entitlement to service connection for bilateral hip 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The veteran testified before the undersigned at 
hearing held at the RO in April 2007.  

The issue of entitlement to service connection for bilateral 
hip disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in May 1996, the Board denied service 
connection for a back disability and a bilateral knee 
disabilities on the basis that the disabilities were not 
present in service and were first medically demonstrated many 
years after service discharge.  

2.  There is evidence added to the record since the May 1996 
Board decision that relates to an unestablished fact, and 
that evidence, when considered with the evidence previously 
of record, raises a reasonable possibility of a 
substantiating the claims.  

3.  Medical evidence relates the veteran's current low back 
disability, including degenerative disc disease, and his 
current bilateral knee disabilities, including arthritis, to 
service, including injury in multiple parachute jumps in 
service.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1996 Board decision that 
denied service connection for a back disability and bilateral 
knee disabilities is new and material, and the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  Service connection for the veteran's low back disability, 
including degenerative disc disease, and his bilateral knee 
disabilities, including arthritis, is established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  The failure to 
provide notice involving the downstream elements of ratings 
and effective dates prior to the initial adjudication of the 
claims is harmless error in this case and can be corrected by 
the RO following the Board's decision.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In a decision dated in May 1996, the Board reopened 
previously denied claims for service connection for a back 
disability and bilateral knee disabilities and denied those 
claims on the merits.  The veteran did not appeal the Board 
decision, and it is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).  

On a VA Form 21-4138, Statement in Support of Claim, received 
at the Albuquerque RO in October 2004, the veteran stated, in 
pertinent part, that he wanted to reopen his claims for 
service connection for his back condition and left and right 
knee conditions.  Thereafter, in a March 2005 rating decision 
the RO continued the prior denial of service connection for 
back and bilateral knee disabilities on the basis that new 
and material evidence had not been received to reopen the 
previously denied claims.  The veteran filed a notice of 
disagreement, the RO issued a statement of the case, and the 
veteran thereafter perfected his appeal.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidence of record at the time of the May 1996 Board decision 
included the veteran's service medical records, which show 
the veteran was seen in February 1960 with complaints that 
his legs became swollen with walking.  Physical examination 
was negative.  The report of X-rays taken in February 1960 
includes a history of pain in the knees for two weeks.  The 
radiologist said there was no radiographic evidence of 
abnormality involving the osseous structure of articular 
surfaces of the knees.  He said there appeared to be minimal 
soft tissue thickening on the left in the infra-patellar 
area.  In a March 1960 X-ray report, there was noted to be a 
clinical history of effusion of both knees and upper tibial 
pain.  The reporting radiologist stated that X-rays of the 
knees at that time were negative.  There were no other 
pertinent service medical record entries, and the report of 
the veteran's service separation examination includes no 
complaint, finding, or diagnosis of a back disability or 
right or left knee disability.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, was of record and shows that 
the veteran was a light weapons infantryman and received the 
Parachutist Badge.  

Other evidence of record included VA medical records dated 
from 1974 showing the veteran found to have low back pain 
secondary to facet sclerosis at the L5-S1 region; it was 
noted that the veteran's only history of back trouble was 
in 1962 when he had a parachute injury.  Also of record were 
VA medical records dated from 1987 showing complaints of 
bilateral knee pain for years and 1988 X-rays reportedly 
showing early degenerative arthritis with slight bone 
sclerosis and osteophytes.  Other VA medical records in the 
file show continuing low back and bilateral knee problems.  
The record also included the reports of VA neurology and VA 
orthopedic examinations.  At a VA neurology examination in 
March 1993, the impression was "non-neurogenic back pain, 
attributed to lumboscaral degenerative disc and joint disease 
in prior neurology clinic visits . . . ."  The physician 
said that in the claims file he saw nothing concerning a back 
injury or pain until 1974 and concluded the veteran's back 
pain was not related to any documented problem while in 
service.  At a March 1993 VA orthopedic examination, the 
physician noted that he had reviews the claims file and that 
the veteran had a history of having injured his back in 1962.  
The physician stated X-rays of the lumboscaral spine revealed 
complete loss of the L5-S1 intervertebral disc space with 
advanced degenerative changes in the facet joints at the L5-
S1 level, bilaterally.  The diagnosis after clinical 
examination was advanced, symptomatic degenerative disc 
disease at L5-S1 level with radiculopathy.  At a VA 
orthopedic examination in July 1993, the same physician 
examined the veteran and at that time noted generalized 
swelling of both knees.  After examination and review of 
March 1993 X-rays, the diagnosis was patellofemoral 
degenerative arthritis, most severe on the left side.  The 
physician stated he reviewed the claims file and stated it 
was his opinion that this knee problem is service connected.  
In a November 1993 addendum to the report of the March 1993 
orthopedic examination concerning the veteran's back, the 
physician stated that in his opinion the veteran's back 
condition is service connected.  

The record also included the transcript of a hearing before a 
Hearing Officer at the RO in November 1993 at which time the 
veteran testified that he had problems with swelling of his 
knees early in service and that his knees received cumulative 
shocks every time he did a parachute jump.  He testified that 
he had a total of 30 to 35 parachute jumps in service.  In 
addition, he testified that he recalled two jumps in which he 
hurt his back, one at Fort Campbell, Kentucky, and one in 
Turkey in 1962.  

In the May 1996 decision, the Board determined that new and 
material evidence had been presented to reopen the claims for 
service connection for a back disability and bilateral knee 
disabilities, which had previously been denied in unappealed 
rating decisions.  The Board went on to deny the claims on 
the merits.  Its pertinent finding of fact was that the 
veteran's back disability and bilateral knee disability were 
not present in service and were first medically demonstrated 
many years after service discharge.  

Evidence added to the record since the May 1996 Board 
decision includes more recent VA medical records showing 
continuing complaints of multi-joint pain.  In addition, 
after the RO last considered the claims, the veteran provided 
testimony before the undersigned at the April 2007 hearing.  
At that time he testified that he did approximately 
35 parachute jumps while he was in service and that he was 
injured in those jumps but did not purse treatment in service 
because if he did so he understood that he would be taken off 
of jump status.  He testified about a jump during an exercise 
in Turkey when it was windy and he got knocked down and had 
injuries when he hit the ground.  He testified that during 
that jump he was wearing a full equipment pack and at the 
hearing had photographs of himself in jump uniform and of 
other parachutists at the Turkey jump showing chutes in full 
extension out to the side as they came near the ground.  The 
veteran testified that at the time he had to help other 
parachutists clear the area because heavy equipment was being 
dropped by parachute but that after that jump, he was always 
in pain.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence added to the record since 
the May 1996 Board decision that denied service connection 
for a back disability and bilateral knee disabilities.  At 
this stage, the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, as has been noted above, in its denial of the 
veteran's back disability and bilateral knee disability 
claims, the Board's finding of fact in its May 1996 decision 
was that the veteran's back disability and bilateral knee 
disability were not present in service and were first 
medically demonstrated many years after service discharge.  
The Board stated service connection was not warranted in the 
absence of a documented inservice back injury or disability 
or other medical evidence establishing that a back disability 
or injury was incurred in service.  With respect to the 
bilateral knee disability claim, the Board said that the 
evidence did not show a continuity of symptomatology between 
the 1960 inservice complaint of knee pain and swelling and 
the first post-service complaint of knee pain in the late 
1980s or subsequent treatment and diagnosis related to the 
veteran's knees.  

On review of the evidence in its entirety, the Board finds 
that the April 2007 hearing testimony serves as new and 
material evidence to reopen the claims of entitlement to 
service connection for a back disability and bilateral knee 
disabilities.  Although the veteran previously testified that 
had back and knee injuries from parachute jumps in service, 
the April 2007 testimony is new in that it provides more 
specific information about conditions of the jump in Turkey 
in service stating that it involved jumping with a full 
equipment pack and his specific testimony that in order to 
retain his jump status he did not report injuries.  He 
further testified that following the jump in Turkey he was 
always in pain.  This evidence was not previously of record 
and its new elements are not cumulative or redundant of 
evidence previously of record, including the November 1993 
hearing testimony.  

The April 2007 testimony, which is of course regarded as 
credible for purposes of reopening, provides evidence of 
circumstances surrounding injuries in service and evidence 
continuity of symptomatology since service.  This evidence 
bears directly and substantially on the issues of service 
connection for a back disability and bilateral knee 
disabilities and, when considered in conjunction with 
evidence previously of record that includes diagnoses of 
post-service back and knee disabilities and medical opinions 
relating them to service, raises a reasonable possibility of 
substantiating the claims.  This is because the Board 
previously found that inservice back injury had not been 
demonstrated and that the evidence did not show a continuity 
of symptomatology of knee pain from service.  The added 
evidence is thus is new and material evidence to reopen the 
previously denied claims.  

The claims of entitlement to service connection for a back 
disability and bilateral knee disabilities having been 
reopened, they must be reviewed on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

As outlined earlier, service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In considering the merits of the veteran's claims, the Board 
observes that VA medical records dated in the 1990s establish 
that the veteran has degenerative disc disease at L5-S1, with 
radiculopathy, and patellofemoral degenerative arthritis of 
both knees, and later records show continuing treatment for 
back and multi-joint pain, thus providing medical evidence of 
current disability.  The veteran's service medical records do 
not document any back or knee injuries in service, but they 
do show that the veteran was treated for complaints of leg 
swelling and pain in the upper tibial area in early 1960.  
The Board finds the veteran's hearing testimony credible, and 
he is, of course, competent to testify that he hurt his back 
and knees in service and has had pain since then.  See Layno 
v. Brown, 6 Vet. App. 465, 469-71 (witness competent to 
testify to a matter that comes through the use of his senses, 
i.e., that which is heard, felt, seen, smelled, or tasted).  
It is, in the Board's judgment, understandable that he may 
have at one time thought he received back treatment at Fort 
Campbell, Kentucky, because the service medical records do 
show he had a lumbar puncture at the hospital at Fort 
Campbell during hospitalization in January 1961 for 
evaluation of headaches with anisocoria.  

When the veteran was hospitalized by VA for evaluation of 
back pain in January 1974, the veteran reported his only 
history of back trouble was in 1962 when he had a parachute 
jump injury.  The diagnosis in January 1974 was low back pain 
secondary to facet sclerosis of L5-S1, and X-rays at that 
time revealed sclerotic facet joints.  Also, in 
September 1977, when the veteran was seen at a VA orthopedic 
consultation, it was noted the veteran reported chronic low 
back pain for years and that it was first noted after leaving 
the paratroopers.  As to the knees, in late 1987, when VA 
medical records first show complaints related to the 
veteran's knees, the veteran felt his bilateral knee pain 
stemmed from his service in the paratroopers.  These 
histories are consistent with the veteran's service record 
showing he received the Parachutist Badge and his testimony 
that he had back and knee injuries in service, and the Board 
therefore finds that the veteran's lay testimony, which it 
regards as credible, establishes that he had back and knee 
injuries in service.  

The Board recognizes that a VA neurologist who examined the 
veteran in March 1993 stated he would conclude that the 
veteran's back pain was not related to any documented problem 
in service, and it is true that the back injury to which the 
veteran has testified was not documented in the service 
medical records.  The Board finds, however, that the medical 
opinion provided by the VA orthopedist in November 1993 is of 
greater probative value because the orthopedist not only 
stated that he reviewed the claims file but also considered 
the veteran's history of having been in an airborne division 
and having injured his back in 1962.  The orthopedist's 
opinion that the veteran's back disability is service-
connected provides the medical nexus evidence required to 
grant the back disability service connection claim.  

At the July 1993 VA examination pertaining to the veteran's 
knees, the orthopedist specifically noted that he reviewed 
the veteran's claims file, and he noted that the veteran was 
in an airborne division and reported he injured his knees 
jumping.  Based on this, the orthopedist opined that the 
veteran's knee problem, bilateral patellofemoral degenerative 
arthritis, is service connected.  There is no contradictory 
medical opinion, and the VA orthopedist's opinion provides 
the medical nexus evidence required to grant the bilateral 
knee disability service connection claim.  




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.  

Service connection for patellofemoral degenerative arthritis 
of the right knee is granted.  

Service connection for patellofemoral degenerative arthritis 
of the left knee is granted.  



REMAND

The remaining claim on appeal is entitlement to service 
connection for hip disabilities, and the veteran has 
requested a VA examination.  VA medical records dated in 
May 2004 show the veteran was receiving treatment for chronic 
bursitis in both trochanters with bilateral greater 
trochanteric bursa injections in August 2004.  This shows the 
presence of bilateral hip disabilities.  The veteran contends 
that his current bilateral hip disabilities are related to 
injury from his parachute jumping in service.  The Board 
agrees that the veteran should be provided a VA examination 
with a medical opinion related to his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) citing 146 Cong. Rec. 
H9912, H9917 (2000) (statement of Rep. Evans) ("if a 
veteran's military records indicate he served as a 
paratrooper, making multiple jumps during service in Vietnam 
and the veteran now has evidence of arthritis of the knees 
that he indicates was due to these jumps, VA will be required 
to obtain a medical opinion as to whether it is as likely as 
not that this current arthritis is related to his military 
service"). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from November 2004 to the 
present.  

2.  Arrange for a VA orthopedic 
examination to determine the nature and 
etiology of any current bilateral hip 
disabilities.  All indicated studies 
should be performed.  After examination 
of the veteran and review of the entire 
record, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current bilateral hip 
disability is related to the veteran's 
military service, including multiple 
parachute jumps in service.  

The examiner should provide an 
explanation of the rationale for the 
opinion and that the claims file was 
available for review should be noted in 
the examination report.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to service connection for 
bilateral hip disabilities.  If the 
benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


